  4:18-cr-03151-RGK-CRZ Doc # 74 Filed: 12/17/20 Page 1 of 1 - Page ID # 253




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18CR3151

      vs.
                                                          ORDER
TERRELL B. SULLIVAN,

                   Defendant.


      IT IS ORDERED that:

      (1) Plaintiff shall file a response to Defendant’s Motion Under 28 U.S.C. §
2255 (Filings 72 and 73) on or before January 19, 2021.

       (2) The Clerk of Court shall change the CM/ECF response due date for
Filing 72 to January 19, 2021.

      Dated this 17th day of December, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
